37 F.3d 1484NOTICE: First Circuit Local Rule 36.2(b)6 states unpublished opinions may be cited only in related cases.
In re William J. BURGESS, Appellant.
No. 94-1728
United States Court of Appeals,First Circuit.
Oct. 7, 1994.

Appeal from the United States District Court for the District of New Hampshire [Hon.  Martin F. Loughlin, Senior U.S. District Judge]
William J. Burgess on brief pro se.
D.N.H.
AFFIRMED.
Before Selya, Cyr and Boudin, Circuit Judges.
Per Curiam.


1
The district court did not abuse its discretion in denying the request to proceed in forma pauperis,  see Temple v. Ellerthorpe, 586 F. Supp. 848 (D.R.I. 1984) (discussing the discretionary nature of this determination), nor did it fail to give an adequate explanation, assuming it were obliged to do so, for its ruling.


2
Affirmed.